UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                    FILED
                                                                             IN CLERK'S OFFICE
                                                                        U.S. DISTf~ICT COURT E.D.N.Y.
---------------------------------------------------------------X
ADIL KHALIL,                                                            *      MAR 012019         *
                                                                         LONG ISLAND OFFICE
                                   Plaintiff,
                                                                   ORDER
                 -against-                                         16-CV-6731 (JFB) (SIL)

PRATT INSTITUTE,

                                   Defendant.

-------------------------------------------------------X

JOSEPH F. BIANCO, District Judge:

        On February 13, 2019 Magistrate Judge Locke issued a Report and Recommendation

(the "R&R," ECF No. 55) recommending that the Court grant in its entirety the motion to

dismiss plaintiffs second amended complaint filed by defendants (ECF No. 45) and grant

plaintiff leave to amend his complaint a second time. The R&R was served on plaintiff on

February 14, 2019. (ECF No. 56) The R&R instructed that any objections to the R&R be

submitted within fourteen ( 14) days of service of the R&R. (R&R 23.) The date for filing any

objections has thus expired, and plaintiff has not filed any objection to the R&R. For the reasons

set forth below, the Court adopts the thorough and well-reasoned R&R in its entirety, granting in

part and denying in part defendant's motion to dismiss. The Court grants plaintiff thirty (30)

days to amend his complaint.

        Where there are no objections to a report and recommendation issued by a magistrate

judge, the Court may adopt the report and recommendation without de novo review. See Thomas

v. Arn, 474 U.S. 140, 150 (1985) ("It does not appear that Congress intended to require district
court review of a magistrate's factual or legal conclusions, under a de novo or any other standard,

when neither party objects to those findings."); see also Mario v. P & C Food Mkts., Inc., 313

F.3d 758, 766 (2d Cir. 2002) ("Where parties receive clear notice of the consequences, failure

timely to object to a magistrate's report and recommendation operates as a waiver of further

judicial review of the magistrate's decision."); cf. 28 U.S.C. § 636(b)(l)(c) and Fed. R. Civ. P.

72(b)(3) (requiring de novo review after objections). However, because the failure to file timely

objections is not jurisdictional, a district judge may still excuse the failure to object in a timely

manner and exercise its discretion to decide the case on the merits to, for example, prevent plain

error. See Cephas v. Nash, 328 F.3d 98, 107 (2d Cir. 2003) ("[B]ecause the waiver rule is non

jurisdictional, we 'may excuse the default in the interests of justice."' (quoting Thomas, 474 U.S.

at 155)).

    Although plaintiff has waived any objection to the R&R and thus de novo review is not

required, the Court has conducted a de novo review of the R&R in an abundance of caution.

Having conducted a review of the Complaint, the motion papers, and the applicable law, and

having reviewed the R&R de novo, the Court adopts the analysis and recommendations

contained in the well-reasoned and thorough R&R in their entirety. Accordingly,

        IT IS HEREBY ORDERED that the motion to dismiss (ECF No. 45) is granted in its

entirety, without prejudice.
         IT IS FURTHER ORDERED that plaintiff shall have thirty (30) days from the date of

this Order to file a third amended complaint. Plaintiff is warned that failure to file an amended

complaint by that time will result in the Court dismissing the action against defendant with

prejudice.

         IT IS FURTHER ORDERED that defendant serve a copy of this Order on plaintiff.



                                             so&.DERED.
                                               SI JOSEPH F BIANCO

                                             JO~l_HF~ ~ O          '--.,,
                                             UNV_D  STATES DISTRICT JUDGE

Dated:         March 4, 2019
               Central Islip, NY
